COX, Judge
(dissenting in part):
A traveler in a strange land is seeking a safe highway to his destination. He comes to a fork in the road, and he must make a choice. Unknown to him, one road is secure and will lead him unscathed to his journey’s end. The other road winds through the Valley of Doom, an evil empire inhabited by thieves, charlatans, and scofflaws, where no man can venture safely. Fortunately for the traveler, he selects the secure path and arrives safely at his destination.
Like the traveler, appellant faced a choice — trial by military judge alone or trial by members. Unknown to appellant, the member option was tainted; the judge-alone option was not. Fortunately, he chose judge-alone and got a fair trial.
I totally agree with the expressions of law relied upon by my Brothers in arriving at their determination that some of the court members detailed to hear appellant’s case were improperly selected. See United States v. Hilow, 29 MJ 641, 647-49 (ACMR 1989). However, I part company with them because I believe the error to be “harmless.” Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). Rather, they impose “partial” strict liability on the Government for errors in the selection of court members.1
Thus I ask myself: Does this case signal our abandonment of the carefully constructed appellate model utilized by then-Chief Judge Everett and me in resolving the now infamous 3d Armored Division cases? See United States v. Thomas, 22 MJ 388 (CMA), cert. denied, 479 U.S. 1085, 107 S.Ct. 1289, 94 L.Ed.2d 146 (1987); see also United States v. Treakle, 18 MJ 646 (ACMR 1984), aff'd., 23 MJ 151 (CMA 1986). As I understand our opinion in Thomas, even the most pernicious of cases should be reviewed for harmless error. 22 MJ at 394. Does the present majority now imply that some evils are so enormous that they must be punished, notwithstanding that they do not affect the accused? Even some constitutional errors, after all, can be reviewed for harmless error. See Arizona v. Fulminante, — U.S. -, 111 S.Ct. 1246, 113 L.Ed.2d 302 (1991); Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); United States v. Remai, 19 MJ 229 (CMA 1985).
I will agree that improper selection of a court-martial ordinarily would be a “structural defect[ ] in the constitution of the trial mechanism” and, thus, would not be subject to a harmless-error analysis. Arizona v. Fulminante, 111 S.Ct. at 1265. If, however, an accused elects a trial by military judge alone, he avoids the “structural defect,” provided, however, his decision to forego his right to a trial by members is not tainted by the defect.
Thus, I would carefully examine the record to determine why the accused forewent his right to a trial by members. I find the following:
In a post-trial submission, the Government asserted that the defense, at the time it tendered the pretrial agreement, proposed to proceed with trial by military judge alone as an inducement to the convening authority to accept the proffered agreement. To this date, appellant has *445not denied this assertion. The convening authority accepted the proposal, and all parties to the trial lived up to their respective agreements.
From my reading of the record and based on my understanding of military practice and human nature, I am satisfied that appellant’s election was motivated overwhelmingly by his desire to obtain a favorable sentence limitation and had little, if anything, to do with court composition. I am comforted in my conclusion by the defense’s failure to deny its use of the judge-alone forum as bait for its sentence limitation and by the defense’s belated objection to this “severe” court-martial panel, not in fact until long after the hearings were concluded and after Captain Fierst came forward with his statement.
Furthermore, regarding findings, nowhere in the record of trial, allied papers, appellate pleadings, affidavits, letters to the court, or even in memoranda of telephone calls does appellant, personally, suggest that his decision to plead guilty had anything to do with the composition of the court-martial.2 See United States v. Hilow, supra at 655-56 (Werner, J., concurring in the result; Holdaway, C.J., concurring in the result). Indeed, I am satisfied that his decision to plead guilty was fairly and voluntarily made.
What appellant is saying to us now is that, even though he chose the forum, and even though his journey through the court-martial system was fair and in accordance with his own proposed bargain, he is entitled to relief because he has since discovered that there was evil lurking along the path he did not choose.
Although I champion a perfectly selected court-martial panel, United States v. Smith, 27 MJ 242, 251-52 (CMA 1988), even I must withhold relief where there is absolutely no nexus between the error and the result. See United States v. Hilow, 29 MJ at 655; United States v. Treakle, supra. This case is clearly distinguishable from the cases relied upon by the majority in reversing the sentence. See United States v. Greene, 20 USCMA 232, 43 CMR 72 (1970), and footnote, supra.
The Court of Military Review, sitting en banc, clearly understood the law and the ramifications of the selection process; and they did an excellent job of applying the law to the facts.
I join the majority in affirming the findings, but I also would affirm the sentence.

. I use the word “partial” advisedly. If the improper selection of members constitutes a "structural defect,” it is clear that appellant is entitled to a new trial. Arizona v. Fulminante, - U.S. -, 111 S.Ct. 1246, 1265, 113 L.Ed.2d 302 (1991). Inexplicably, the Government here gets to keep the guilty plea, unlike Airman Basic Greene's case. I would have expected an all or nothing proposition. Had appellant's choice been motivated by the improprieties, the findings should have been set aside as well. As we recited in United States v. Greene, 20 USCMA 232, 239, 43 CMR 72, 79 (1970), quoting the Court of Military Review in that case:
"Accordingly, this accused’s conviction cannot stand if he abandoned his right (and was tried by military judge alone) to avoid trial before an improperly selected panel____”
(Emphasis mine.) Chief Judge Sullivan’s attack on my dissent leaves this paradox unexplained. See 32 MJ at 442-443 of the majority opinion.


. Since becoming a Judge of this Court, I continue to be amazed that we do not require ordinary trial practices. For example, the majority relies on an unsworn, untested post-trial submission by counsel that “once the case was referred, the panel selected was viewed as a 'severe' one and, as such, the decisions indicated at trial [to forgo trial by members] were made.” 32 MJ at 443. This is no way to practice appellate law. Appellant should be required to say, “I wanted a trial by members. The panel was so severe that I gave up that right. My decision to plead guilty before the military judge alone was made because of the panel. My favorable pretrial agreement had nothing to do with my decision.” Perhaps if we insisted on such direct, to-the-point assertions, we could do a better job.